Willard Bartlett, J. (concurring).
While I should think it fairer to the accused-person not to permit proof of a prior conviction of a prior offense until there had been a determination in respect to the offense presently on trial, I concur with Mr •Justice Cullen in the view that the question involved in the present appeal is practically settled by authority. I also agree with him that it does not necessarily follow that proof that the defendant has committed a prior offense will bias and prejudice the jury in determining whether he has committed a second. But the word “ necessarily ” is of great importance in this proposition. That such proof has a strong tendency to prevent an impartial determination in respect to the second accusation, I have no doubt.